Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Amendment of Specification
Applicant’s amendment of the specification is acknowledged.
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11, 13, 18 and 20 rejected 35 U.S.C. 103 as being unpatentable over Nozaki (U.S. Patent No. 5,502,337) of record, in view of Lee (U.S. Patent Pub. No. 2004/0070042) of record, in view of Ota (U.S. Patent Pub. No. 2006/0267142) of record
Regarding Claim 1
FIG. 6 of Nozaki discloses a semiconductor device comprising: a semiconductor substrate (1) having a front surface; first conductive film (3) that is provided above the semiconductor substrate and surrounds a non-formation region in which the first conductive film is not provided such that the non-formation region is delineated by an opening portion in the first conductive film; an interlayer dielectric film (2) including a first portion (between 3) that is provided in the non-formation region, second portions (above 3) that are provided above the first conductive film surrounding the non-formation region, and a step portion that connects the first portion and the second portions of the interlayer dielectric film, wherein the non-formation region has a first long side extending in a longitudinal direction, a second long side extending in the longitudinal direction opposite the first long side, a first short side extending in a lateral direction, and a second short side extending in the lateral direction opposite the first short side (FIG. 5); a second conductive film (4) that is provided above the interlayer dielectric film; at least a plurality of first vias (6) arranged along the first short side; at least a plurality of second vias arranged along the second short side; at least a plurality of first vias arranged along the first long side; at least a plurality of second vias arranged along the second long side (FIG. 5); and a wire (15) that is bonded with the second conductive film above the first portion of the interlayer dielectric film, above the non-formation region and not directly above the 2Appl. No.: 16/455826Attorney Docket No. FE-0354PCTUSfirst conductive film, the second conductive film functioning as a wire bonding pad, wherein the first conductive film is electrically connected to the second conductive film through the plurality of first vias arranged along the first short side, the plurality of second vias arranged along the second short side, the plurality of first vias arranged along the first long side, and the plurality of second vias arranged along the second long side, the second conductive film extends in the longitudinal direction, which is parallel to the front surface of the semiconductor substrate, the plurality of first vias arranged along the first long side and the plurality of second vias arranged along the second long side are arranged along a direction parallel to an extending direction in which the wire that is bonded with the second conductive film extends, the plurality of first vias arranged along the first short side and the plurality of second vias arranged along the second short side are arranged along a direction orthogonal to the extending direction, the longitudinal direction is orthogonal to the lateral direction, and3Appl. No.: 16/455826Attorney Docket No. FE-0354PCTUSReply to Final Office Action of November 12, 2021 wherein the extending direction and the direction orthogonal to the extending direction are both parallel to the front surface of the semiconductor substrate.
	Nozaki fails to disclose “a thickness of the second conductive film is larger than a thickness of the first conductive films” “the plurality of first vias arranged along the first long side and the plurality of second vias arranged along the second long side are arranged with a higher density of vias than the plurality of first vias arranged along the first short side and the plurality of second vias arranged along the second short side”.
FIG. 2 of Lee discloses a similar semiconductor device, wherein a thickness of the second conductive film (20) is larger than a thickness of the first conductive films. (17)
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Lee. The ordinary artisan would have been motivated to modify Nozaki in the above manner for purpose of avoiding damage to underlying layers (Para. 14 of Lee).
Nozaki as modified by Lee fails to disclose “the plurality of first vias arranged along the first long side and the plurality of second vias arranged along the second long side are arranged with a higher density of vias than the plurality of first vias arranged along the first short side and the plurality of second vias arranged along the second short side”.
FIG. 10 of Ota discloses a similar semiconductor device, wherein the plurality of first vias (53) arranged along the first long side and the plurality of second vias arranged along the second long side are arranged with a higher density of vias than the plurality of first vias arranged along the first short side and the plurality of second vias arranged along the second short side.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Ota. The ordinary artisan would have been motivated to modify Nozaki in the above manner for purpose of improving space efficiency (Para. 8 of Ota).

Regarding Claim 2
FIG. 2 of Lee discloses a thickness of the second conductive film (20) above the first portion is larger than a thickness of the second conductive film above the second portion.

Regarding Claim 8
	Lee discloses the wire and the second conductive film are formed of a material containing copper (Claims 31 and 32).

Regarding Claim 9
	FIG. 2 of Lee discloses a thickness of the second conductive film is 1 µm or more [0052].

Regarding Claim 11
	FIG. 5 of Nozaki discloses each of the plurality of first vias arranged along the first long side and the plurality of second vias arranged along the second long side are arranged in a plurality of columns, each of the plurality of first vias arranged along the first short side and the plurality of second vias arranged along the second short side are arranged in a plurality of columns.

Regarding Claim 13
	FIG. 2 of Lee discloses the vias are formed such that a part of the second conductive film is embedded in a via hole that is provided in the interlayer dielectric film.

Regarding Claim 18
	FIG. 5 of Nozaki discloses the first plurality of first through terminal portions includes at least three first through terminal portions, and the first plurality of second through terminal portions includes at least three second through terminal portions.

Regarding Claim 20
	FIG. 5 of Nozaki discloses the plurality of first vias arranged along the first long side, the plurality of second vias arranged along the second long side, the plurality of first vias arranged along the first short side, and the plurality of second vias arranged along the second short side all have square cross sections of equal size when viewed from a direction normal to the front surface of the semiconductor substrate.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Nozaki, Lee and Ota, in view of Takayama (U.S. Patent Pub. No. 2004/0124537) of record.	
Regarding Claim 10
Nozaki as modified Lee and Ota disclose Claim 1.
	Nozaki as modified Lee and Ota fails to disclose “the first conductive film has a groove portion, and ends of the plurality of vias are respectively inserted into the groove portion”.
FIG. 1 of Takayama discloses a similar semiconductor device, wherein the first conductive film (11Cu) has a groove portion, and ends of the plurality of through terminal portions (12W) are respectively inserted into the groove portion.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Takayama. The ordinary artisan would have been motivated to modify Nozaki in the above manner for purpose of improving yield and reliability (Para. 22 of Takayama).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Nozaki, Lee and Ota, in view of Ker (U.S. Patent No. 6,448,641) of record.	
Regarding Claim 12
Nozaki as modified Lee and Ota disclose Claim 11.
	Nozaki as modified Lee and Ota fails to disclose “the plurality of first vias arranged along the first long side arranged in a first column along the longitudinal direction and a the plurality of first vias arranged along the first long side arranged in a second column along the longitudinal direction adjacent to the first column are arranged at positions in the longitudinal direction that are different from each other, the plurality of second vias arranged along the second long side arranged in a first column along the longitudinal direction and the plurality of second vias arranged along the second long side arranged in a second column along the longitudinal direction adjacent to the first column are arranged at positions in the longitudinal direction that are different from each other, the plurality of first vias arranged along the first short side arranged in a first column along the lateral direction and the plurality of first vias arranged along the first short side arranged in a second column along the lateral direction adjacent to the first column are arranged at positions in the lateral direction that are different from each other, and the plurality of second vias arranged along the second short side arranged in a first column along the lateral direction and the plurality of second vias arranged along the second short side arranged in a second column along the lateral direction adjacent to the first column are arranged at positions in the lateral direction that are different from each other”.
FIG. 2 of Ker discloses a similar semiconductor device, wherein the plurality of first vias (244) arranged along the first long side arranged in a first column along the longitudinal direction and a the plurality of first vias (224) arranged along the first long side arranged in a second column along the longitudinal direction adjacent to the first column are arranged at positions in the longitudinal direction that are different from each other, the plurality of second vias (244) arranged along the second long side arranged in a first column along the longitudinal direction and the plurality of second vias (224) arranged along the second long side arranged in a second column along the longitudinal direction adjacent to the first column are arranged at positions in the longitudinal direction that are different from each other, the plurality of first vias arranged along the first short side arranged in a first column along the lateral direction and the plurality of first vias arranged along the first short side arranged in a second column along the lateral direction adjacent to the first column are arranged at positions in the lateral direction that are different from each other, and the plurality of second vias arranged along the second short side arranged in a first column along the lateral direction and the plurality of second vias arranged along the second short side arranged in a second column along the lateral direction adjacent to the first column are arranged at positions in the lateral direction that are different from each other.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Ker. The ordinary artisan would have been motivated to modify Nozaki in the above manner for purpose of reducing parasitic capacitance (Col. 1, Lines 22-29 of Ker).

Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Harada (U.S. Patent Pub. No. 2005/0121792) of record, in view of Sakihama (U.S. Patent Pub. No. 2002/0000668) of record, in view of Kondou (U.S. Patent Pub. No. 2009/0230562) of record, in view of Zecri (U.S. Patent Pub. No. 2010/0019395) of record.	
Regarding Claim 14
	FIG. 2 of Harada disclose a semiconductor device comprising: a semiconductor substrate [0004];41YYServer4YcasesY# FEYFE-0354PCTUSYIlUi17P50398US(FE-0354PCTUS)_yan.docAttorney Docket Number: FE-0354PCTUS a first conductive film (102) that is provided above the semiconductor substrate, the first conductive film including a wiring film (102A) through which current flows and a dummy film (102B), a non-formation region, in which the first conductive film is not provided, being interposed between the wiring film and the dummy film; an interlayer dielectric film (103) that covers the first conductive film, the interlayer dielectric film including a first portion that is provided in the non-formation region, second portions that are provided above the wiring film and on the dummy film on both sides of the non-formation region such that the non-formation region is interposed between the second portions; a second conductive film (111) that is provided above the interlayer dielectric film; and a plurality of through terminal portions (110) that penetrate the interlayer dielectric film and electrically connect the first conductive film and the second conductive film, a portion of the second conductive film between 110A and 110B, and no current flowing through the dummy film, the plurality of through terminal portions at least include one or more first through terminal portions that electrically connect the wiring film and the second conductive film, and one or more second through terminal portions that electrically connect the dummy film and the second conductive film, wherein the second conductive film has an upper surface and there is no step on the upper surface of the second conductive film.
	Harada fails to explicitly disclose “a wire that is bonded with the second conductive film”; the bonded portion is interposed between two portions of the first conductive film; “a first step portion connecting the first portion and the second portion over the wiring film, a second step portion connecting the first portion and the second portion over the dummy film”; “the first step portion and the second step portion are free from overlap by bonding between the wire and the second conductive film”; and “at least for the entire bonded portion between the wire and the second conductive film has a first uniform thickness, the second conductive film above the second portions of the interlayer dielectric film on both sides of the non-formation region having a second uniform thickness, the first uniform thickness being larger than the second uniform thickness”.
FIG. 6 of Sakihama discloses a similar semiconductor device, comprising a wire (2) that is bonded with the second conductive film (200); wherein the bonded portion is interposed between two portions (300d and 300c below 250b) of the first conductive film.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Sakihama, such that a wire is bonded with the second conductive film, and the bonded portion of the wire is between the wiring film and the dummy film. The ordinary artisan would have been motivated to modify Harada in the above manner for purpose of making connections (Para. 21 of Sakihama).
	Harada as modified by Sakihama fails to disclose “a first step portion connecting the first portion and the second portion over the wiring film, a second step portion connecting the first portion and the second portion over the dummy film”; “the first step portion and the second step portion are free from overlap by bonding between the wire and the second conductive film”; and “at least for the entire bonded portion between the wire and the second conductive film has a first uniform thickness, the second conductive film above the second portions of the interlayer dielectric film on both sides of the non-formation region having a second uniform thickness, the first uniform thickness being larger than the second uniform thickness”.
	FIG. 3 of Kondou discloses a similar semiconductor device, comprising a first step portion connecting the first portion and the second portion over the wiring film (45), a second step portion connecting the first portion and the second portion over the dummy film (32); the first step portion and the second step portion are free from overlap by bonding between the wire and the second conductive film.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Kondou. The ordinary artisan would have been motivated to modify Harada in the above manner for purpose of increasing uniformity of a multilayer wiring structure (Para. 3 of Kondou).
	Harada as modified by Sakihama and Kondou fails to disclose “at least for the entire bonded portion between the wire and the second conductive film has a first uniform thickness, the second conductive film above the second portions of the interlayer dielectric film on both sides of the non-formation region having a second uniform thickness, the first uniform thickness being larger than the second uniform thickness”.
FIG. 1 (annotated below) of Zecri discloses a similar semiconductor device, wherein at least for the entire bonded portion (BA) between the wire (126) and the second conductive film (112) has a first uniform thickness (T1), the bottom surface of the second conductive film comprises a protrusion between the second portions of the interlayer dielectric film (110), thus the second conductive film above the second portions of the interlayer dielectric film on both sides of the non-formation region having a second uniform thickness (T2), the first uniform thickness being larger than the second uniform thickness, wherein the second conductive film has an upper surface (an upper surface) and there is no step on the upper surface of the second conductive film.
	It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Zecri, such that the bottom surface of the second conductive film between the second portions of the interlayer dielectric film. The ordinary artisan would have been motivated to modify Harada in the above manner for purpose of increasing robustness and anchoring for bonding pad (Para. 1 of Zecri).

    PNG
    media_image1.png
    498
    563
    media_image1.png
    Greyscale

Regarding Claim 15
	FIG. 2 of Harada discloses a wiring film (102A) and a dummy film (102B); wherein an area occupied by the dummy film is smaller than an area of the wiring film.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Harada, Sakihama, Kondou and Zecri, in view of Gandhi (U.S. Patent Pub. No. 2015/0333026) of record.
Regarding Claim 17
	Harada as modified by Sakihama, Kondou and Zecri disclose Claim 14.
	Harada as modified by Sakihama, Kondou and Zecri fails to disclose “the dummy film has a groove portion, ends of the plurality of through terminal portions are respectively inserted into the groove portion and provided within the dummy film, and the wiring film does not have a groove portion”.
FIG. 2 of Gandhi discloses a similar semiconductor device, wherein the dummy film (232) has a groove portion, ends of the plurality of through terminal portions (233) are respectively inserted into the groove portion and provided within the dummy film, and the wiring film does not have a groove portion.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Gandhi. The ordinary artisan would have been motivated to modify Harada in the above manner for purpose of improving electrical and thermal properties (Para. 1 of Gandhi).
	
Claim Objection
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Ota have been considered but they are not persuasive. The Applicant argues that “The Examiner proposes to remove all the vias 54 in FIG. 10 of Ota, leaving only vias 53, and to also eliminate the vias 53 of the center column of vias 53, except the vias at the very top and bottom of the center column, to obtain the claimed arrangement of vias that would then be applied around the non-formation region of Nozaki in an attempt to arrive at the claimed invention”. The Examiner respectfully disagrees. Claim 1 recites “the first conductive film is electrically connected to the second conductive film through the plurality of first vias arranged along the first short side, the plurality of second vias arranged along the second short side, the plurality of first vias arranged along the first long side, and the plurality of second vias arranged along the second long side”. This means the plurality of first vias arranged along the first short side, the plurality of second vias arranged along the second short side, the plurality of first vias arranged along the first long side, and the plurality of second vias arranged along the second long side are electrically connected each other. Vias 54 are not considered in the rejection because they are not electrically connected with vias 53, therefore, are not any of the plurality of first vias arranged along the first short side, the plurality of second vias arranged along the second short side, the plurality of first vias arranged along the first long side, and the plurality of second vias arranged along the second long side. In addition, Claim 1 does not exclude existence of vias other than the claimed vias. The interconnection structure of Ota is analogous to the interconnection structure of Nozaki. All of these references teach a plurality of first vias arranged along the first short side, a plurality of second vias arranged along the second short side, a plurality of first vias arranged along the first long side, and a plurality of second vias arranged along the second long side, and these vias are electrically connected each other. The proposed modification from Ota is the arrangement of the plurality of first and second vias, such that the plurality of first vias arranged along the first long side and the plurality of second vias arranged along the second long side are arranged with a higher density of vias than the plurality of first vias arranged along the first short side and the plurality of second vias arranged along the second short side. The proposed modification would not render the device of Nozaki inoperable or unsuited for its intended purpose (see MPEP 2143.01). Applicant’s arguments with respect to Zecri have been considered but they are not persuasive. The Applicant argues that “the conductive film of Zecri that includes the wire bond region 112 has steps in its upper surface which are excluded by claim 14. There is no teaching or suggestion in the applied art as to how steps in a conductive film, which is deposited over a step portion of an underlying interlayer dielectric formed by the interlayer dielectric being deposited over a step formed by a conductive layer, can be eliminated”. The Examiner argues that, as shown in the annotated FIG. 1 of Zecri, the wire bond region of Zecri does not have any steps, there is no step on an upper surface of the second conductive film, and the first uniform thickness (T1) is larger than the second uniform thickness (T2). The Applicant may overcome Zecri by claiming, for example, there is no step on an entire upper surface of the second conductive film.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892